Case 2:19-cv-00275-FB-CLP Document 36 Filed 11/20/20 Page 1 of 5 PageID #: 360




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
NILGUN SALI, individually and on
behalf of all others similarly situated,

                      Plaintiff,
                                                    MEMORANDUM AND ORDER
       -against-                                    Case No. 19-275 (FB) (CLP)

ZWANGER & PESIRI RADIOLOGY
GROUP, LLP; VANVORST LAW
FIRM, PLLC; and JOHN DOES, 1-50,

                       Defendants.
------------------------------------------------x
Appearances:
For the Plaintiff:                                For Defendant Zwanger & Pesiri
FRANCIS R. GREENE                                 Radiology Group, LLP:
Stern Thomasson LLP                               PATRICK McCORMICK
150 Morris Avenue, Second Floor                   RICHARD A. DeMAIO
Springfield, New Jersey 07081                     4175 Veterans Memorial Highway
                                                  Ronkonkoma, New York 11779
ABRAHAM KLEINMAN
Kleinman LLC                                      For Defendant VanVorst Law Firm,
626 RXR Plaza                                     PLLC:
Uniondale, New York 11556                         JAMIE R. WOZMAN
                                                  Lewis Brisbois Bisgaard & Smith LLP
                                                  770 Water Street, Suite 2100
                                                  New York, New York 10005

BLOCK, Senior District Judge:

       Nilgun Sali has sued Zwanger & Pesiri Radiology Group, LLP (“Zwanger”),

and VanVorst Law Firm, PLLC (“VanVorst”), under the Fair Debt Collection

Practices Act (“FDCPA”).           Both defendants have moved to dismiss pursuant to
Case 2:19-cv-00275-FB-CLP Document 36 Filed 11/20/20 Page 2 of 5 PageID #: 361




Federal Rule of Civil Procedure 12(b)(6). Their motions raise the following issues

for the Court’s resolution:

      1.     Zwanger argues that it is not a “debt collector” under the FDCPA

because it was merely a creditor that hired VanVorst to collect its debts. “As a

general matter, creditors are not subject to the FDCPA.          However, a creditor

becomes subject to the FDCPA if the creditor ‘in the process of collecting his own

debts, uses any name other than his own which would indicate that a third person is

collecting or attempting to collect such debts.’”    Maguire v. Citicorp Retail Servs.,

Inc., 147 F.3d 232, 235 (2d Cir. 1998) (quoting 15 U.S.C. § 1692a(6)). A creditor

can be liable under this “false name exception” if it “owns and controls the debt

collector, rendering it the creditor’s alter ego.”    Mazzei v. Money Store, 349 F.

Supp. 2d 651, 659 (S.D.N.Y. 2004) (citing Maguire, 147 F.3d at 234-36).

      The complaint alleges that “VanVorst operates under the exclusive control of

Zwanger.”    Compl. ¶ 31.     That allegation is conclusory but it is supported by

many specific factual allegations. The collection letter at issue purported to come

from “VanVorst Law Firm PLLC,” located at “150 E. Sunrise Hwy. Suite 2B,

Lindenhurst NY 11757,” with a phone number of “516-360-1145.” Compl., Ex.

A. Yet the complaint alleges that the only person at VanVorst is Daniel VanVorst,

who is employed as Zwanger’s general counsel.          Compl. ¶¶ 30, 38.     It further

alleges that there is no “Suite 2B” at 150 East Sunrise Highway and that the address


                                          2
Case 2:19-cv-00275-FB-CLP Document 36 Filed 11/20/20 Page 3 of 5 PageID #: 362




is, in fact, owned and occupied by Zwanger. Compl. ¶¶ 32-33. Finally, it alleges

that calls to the phone number on the collection letter are answered by Zwanger

employees. Compl. ¶ 36.

      Contrary to Zwanger’s contention, those allegations are sufficient to create a

plausible inference that VanVorst is under Zwanger’s exclusive control.      While

Zwanger has offered a retainer agreement evidencing a typical lawyer-client

relationship with VanVorst and a lease showing that VanVorst rents office space

from it, those documents are not referenced in or integral to the complaint, and so

cannot be considered on a motion to dismiss.   See Chambers v. Time Warner, Inc.,

282 F.3d 147, 152-53 (2d Cir. 2002).1

      2.     Both defendants argue that the collection letter does not violate the

FDCPA.      In response, Sali argues that the complaint adequately alleges the

following violations:2

      a.     The FDCPA requires debt collectors to identify “the name of the

creditor to whom the debt is owed.”     15 U.S.C. § 1692g(a)(2).     The collection

letter states that it is “Re: Zwanger-Pesiri Radiology Group, LLP.” Compl., Ex. A.



      1
       Sali would be well-advised to remember that those documents can and will
be considered on a motion for summary judgment.
      2
       The Court deems abandoned any claimed violations not addressed in Sali’s
memorandum of law. See Hughes v. Bricklayers & Allied Craftworkers Local No.
45, 386 F.3d 101, 104 n.1 (2d Cir. 2004).

                                         3
Case 2:19-cv-00275-FB-CLP Document 36 Filed 11/20/20 Page 4 of 5 PageID #: 363




It does not identify Zwanger as the creditor or even mention it again by name. The

body of the letter refers to “our client,” but does not make clear who that client is.

The Court concludes that the least sophisticated consumer might not make the

connection to Zwanger. Accord Dewees v. Legal Servicing, LLC, 506 F. Supp. 2d

128, 133 (E.D.N.Y. 2007); Sparkman v. Zwicker & Assocs., P.C., 374 F. Supp. 2d

293, 300-01 (E.D.N.Y. 2005); McGinty v. Prof’l Claims Bureau, Inc., 2016 WL

6069180, *4-*5 (E.D.N.Y. Oct. 17, 2016).

      b.     The FDCPA prohibits the use of “false, deceptive, or misleading

representation[s] or means” to collect a debt.   15 U.S.C. § 1692e. It specifically

prohibits using a collection letter that “creates a false impression as to its source.”

Id. § 1692e(9). As explained above, Sali has plausibly alleged that VanVorst was

under Zwanger’s exclusive control.         Therefore, a letter from an ostensibly

independent law firm might mislead the least sophisticated consumer as to its source.

In addition, VanVorst could be liable under 15 U.S.C. § 1692j, which makes it

unlawful to “to design, compile, and furnish any form knowing that such form would

be used to create the false belief in a consumer that a person other than the creditor

of such consumer is participating in the collection of or in an attempt to collect a

debt.”3


      3
       Of course, if the defendants establish, on summary judgment or as a matter
of fact, that VanVorst was an independent law firm, then the letter was not

                                          4
Case 2:19-cv-00275-FB-CLP Document 36 Filed 11/20/20 Page 5 of 5 PageID #: 364




      For the following reasons, both motions to dismiss are denied.

SO ORDERED.



                                            _/S/ Frederic Block__________
                                            FREDERIC BLOCK
                                            Senior United States District Judge
Brooklyn, New York
November 20, 2020




misleading as to its source and there would be no liability under either § 1692e or
§ 1692j. See Mazzei, 349 F. Supp. 2d at 660 (“Rather, The Money Store hired Moss
Codilis to send out debt collection letters, which Moss Codilis did under its own
name.”).

                                        5
